DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.

Status of the Claims
Claims 1-20 of US application 16/535,966 filed 8/8/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/10/21. Claims 1, 3, 9, 13, 15, 17 and 19 were amended. Examiner filed a final rejection.
Applicant filed an RCE on 12/1/21. Claims 1, 4, 9 and 17 were amended. Claims 21-22 were newly added. Claims 1-22 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-22 are allowable over the prior art of record. The closest prior art of record is Shubs et al. (US 20170106883 A1) in view of Wheeler et al. (US 20050125113 A1) in further view of Goodersmith et al. (US 20100185472 A1) in further view of Kull (US 5978718 A) in further view of Bramucci et al. (US 20170253258 A1), hereinafter referred to as Shubs, Wheeler, Goodersmith, Kull, and Bramucci, respectively.
Regarding claims 1, 9 and 17, Shubs discloses A method comprising: 
displaying, on a vehicle display device, a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle along one or more routes and one or more restrictions on movement along the one or more routes of the vehicle (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include a map 100 indicating the locations of one or more trains 14 and tracks 12 [See at least Shubs, 0044]. It will be appreciated that the tracks 12 are a restriction on movement of the trains 14); and
displaying, on the vehicle display device while the map also is displayed, one or more prompts for response from a vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that may be selected by the user to view additional information related to the respective train or asset [See at least Shubs, 0044]. Shubs further discloses the additional information following selection by the user [See at least Shubs, 0062-0063]. Shubs further discloses that GUI 92 may be displayed to an operator [See at least Shubs, 0066]), the one or more prompts displayed on the vehicle display device but outside of the designated viewing area of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that alert area 106 and map 100 do not overlap [See at least Shubs, 0044]).
one or more restrictions on movement along the one or more routes of the vehicle (See the Figure in Wheeler: Wheeler teaches that display panel 24 of a vehicle display device may display a map of the railyard, wherein special operating constraints are established, so that reduced speed limit zones and warnings are highlighted on the display panel 24 in a different color [See at least Wheeler, 0007]. Wheeler further teaches that display panel 24 may be an output device only, or it may be an input/output device such as a touch screen [See at least Wheeler, 0006]).
Goodersmith teaches a method for prompting an operator of a train wherein the one or more prompts are based at least in part on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle (See at least Fig. 1 in Goodersmith: Goodersmith teaches that a central server computer 14 may transmit limits of movement authority (LoMA) and speed limit data to an operator’s device 12 such that the operator 32 may monitor the LoMA and speed limit data against actual train location and speed of the train 36 to determine potential and actual unsafe conditions, wherein if the train is approaching the end of its LoMA or exceeds a predetermined speed, the device 12 may warn the operator 32, who is expected to take appropriate action [See at least Goodersmith, 0044]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method for controlling a vehicle wherein the method comprises prompting an operator for an input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle; and 
in response to receiving no operator input or receiving an operator input indicating that the vehicle is moving contrary to the one or more restrictions, preventing the vehicle from moving contrary to the one or more restrictions by one or both of automatically reducing propulsion generated by a propulsion system of the vehicle or automatically controlling a braking system of the vehicle to stop or slow movement of the vehicle.
The closest that any reference comes to teaching these limitations is Kull, since Kull teaches a rail vehicle control system wherein a train gives the operator a warning when the train is not adhering to a restriction for an upcoming portion of the track (See at least [Kull, Col 11, line 48-Col 12, line 15]). Kull further teaches that if the operator does not apply a brake before the upcoming portion of the track, then the train control system determines that the operator has failed to acknowledge the warning and actuates a penalty brake that forces the train to brake (See at least [Kull, Col 11, line 48-Col 12, line 15]).
The problem is that, in this reference, the train control system does not prompt the operator in order to verify that the vehicle is moving according to one or more restrictions; rather, in this references the train control system has already decided that the vehicle is not moving according to the one or more restrictions before it gives the warning, and the response that it requests from the user is for the user to brake the vehicle, not to provide some sort of verification that the vehicle is not violating a restriction (See at least [Kull, Col 11, line 48-Col 12, line 15]). Therefore, this reference alerts the user, requests a brake operation, and stops the vehicle in response to the predetermination that the vehicle is not following the restriction, without giving the user the option to change that predetermination. This is not the same as the claimed invention, which asks the user to verify that the vehicle is following the restriction, 
Bramucci also comes close to teaching the missing limitations, since Bramucci teaches that, when a train sensor system detects a hazardous event (Bramucci teaches that a train hazard is initially detected by train sensors [See at least Bramucci, 0009]), an operator of the train 10 may be presented with an indication of an alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert regarding a hazardous event (See at least [Bramucci, 0061]).
The problem is that, while Bramucci does teach receiving an operator input to verify that the vehicle is moving according to the one or more restrictions, Bramucci does not teach or suggest stopping or braking the vehicle in the event that the operator fails to confirm that the vehicle is moving according to the one or more restrictions. In fact, Bramucci does not teach anything about stopping or braking the vehicle under any circumstances, let alone in response to a failure by an operator to confirm a prompt. Therefore, unlike the claimed invention, Bramucci is not in the field of endeavor of stopping a vehicle responsive to a user failing to confirm a prompt. It therefore would not have been obvious to combine Bramucci with Kull or any other prior art to arrive at the claimed invention. The system of Kull does not give the user the option to override hazard detection and asks the user to brake the vehicle before braking it anyway (See at least [Kull, Col 11, line 48-Col 12, line 15]), whereas the system of Bramucci does give the user the option to override hazard detection and does not ask the user to brake (See at least [Bramucci, 0061]).
For at least the above stated reasons, claims 1, 9 and 17 are allowed over the prior art of record.

Regarding claims 2-8 and 21, these claims are allowable over the prior art of record at least by virtue of their dependence from claim 1.

Regarding claims 10-16 and 22, these claims are allowable over the prior art of record at least by virtue of their dependence from claim 9.

Regarding claims 18-20, these claims are allowable over the prior art of record at least by virtue of their dependence from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668  
                                                                                                                                                                                                      /YAZAN A SOOFI/Primary Examiner, Art Unit 3668